Citation Nr: 0937596	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  07-31 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

2.  Entitlement to service connection for a low back disorder 
to include as secondary to status post intertrochanteric 
fracture of the right hip.

3.  Entitlement to service connection for degenerative joint 
disease of the left knee to include as secondary to status 
post intertrochanteric fracture of the right hip.

4.  Entitlement to service connection for a right knee 
disorder to include as secondary to status post 
intertrochanteric fracture of the right hip. 

5.  Entitlement to an initial compensable disability rating 
for status post intertrochanteric fracture of the right hip. 





REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  
In an April 2006 rating decision the RO granted service 
connection for status post intertrochanteric fracture of the 
right hip and assigned that disability a noncompensable (zero 
percent) initial rating.  

In a June 2006 rating decision, the RO denied service 
connection for bilateral hearing loss; degenerative joint 
disease of the lumbar spine; degenerative joint disease of 
the left knee; and for a right knee condition.  In an October 
2006 rating decision, the RO granted service connection for 
bilateral hearing loss and assigned that disability a 
noncompensable (zero percent) initial rating.  

In December 2006 and April 2007, the Veteran filed notices of 
disagreement as to each of the three service connection 
denials and as to the noncompensable disability ratings 
assigned for the newly service-connected right hip and 
bilateral hearing loss disabilities.  Thereafter, the Veteran 
perfected appeals on these five claims. 

The issue of entitlement to a compensable initial disability 
rating for bilateral hearing loss is addressed in the 
adjudication below.  The remainder of the claims on appeal 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The veteran's bilateral hearing loss is manifested by 
puretone thresholds of at least 55 decibels at 1000, 2000, 
3000, and 4000 Hertz in the right ear; and under Table VIa 
(38 C.F.R. § 4.85) is productive of at least Level IV hearing 
loss in the right ear and Level III hearing loss in the left 
ear.


CONCLUSION OF LAW

The schedular criteria for a 10 percent disability rating, 
and no more, have been met for bilateral hearing loss.  38 
U.S.C.A. § 1155, 5103 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Despite the fact that notification to the veteran may not 
have met all of the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) and related case law, the Board 
finds that the matter decided below may be addressed at this 
time, without further remand, because any errors in notice 
are not prejudicial, and because the veteran has been 
provided all the information necessary to allow a reasonable 
person to substantiate these claims.  

VA notified the veteran of the information and evidence 
needed to substantiate and complete a claim in letters dated 
between November 2005 and November 2008, and in a June 2007 
statement of the case and February 2009 supplemental 
statement of the case.  Notice included notice of what part 
of that evidence is to be provided by the claimant, and what 
part VA will attempt to obtain.  The statement of the case 
informed the veteran of the specific rating criteria which 
would provide a basis for higher ratings regarding the 
bilateral hearing loss.  VA has fulfilled its duty to assist 
the claimant by obtaining identified and available evidence 
needed to substantiate the claims, and, as warranted by law, 
by affording VA examinations.  The RO has provided adequate 
notice of how effective dates are assigned.  The claims were 
subsequently readjudicated most recently in a February 2009 
supplemental statement of the case.  While the appellant did 
not receive full notice prior to the initial decision, after 
pertinent notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.

The claimant was provided the opportunity to present 
pertinent evidence, and has been afforded pertinent VA 
examinations.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication. 

II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity. 38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability require review 
of the entire medical history regarding the disability. 38 
C.F.R. §§ 4.1, 4.2 (2008).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2008).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2008).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required. 
38 C.F.R. §§ 4.1, 4.2 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In cases such as 
this in which the veteran has appealed the initial rating 
assigned at the time service connection is established, the 
Board must consider the initial rating, and, if indicated, 
the propriety of a staged rating from the initial effective 
date forward. See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).  See also Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007) (finding staged ratings appropriate also 
in cases where the appeal was not as to the initial rating 
assigned after service connection is established).

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim. See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 
1 Vet. App. 49, 56 (1990).

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In cases in which the evaluation of hearing loss is at issue, 
an examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. 
§ 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test. The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to 
puretone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear. 38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 
4.86.  The first fact pattern is shown in the evidence.  If 
and when reports show this pattern, then as part of the 
analysis the Board will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table Via, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  Id.

The veteran underwent a VA audiological evaluation in 
September 2006, which shows that the pure tone hearing 
threshold levels at 1000, 2000, 3000, and 4000 hertz were 
respectively, 75, 55, 60, and 55 on the right; and 45, 40, 
70, and 55 on the left.  The results of that examination 
revealed an average puretone threshold hearing level of 61 dB 
for the right ear, and 53 dB for the left ear.  Speech 
audiometry revealed speech recognition ability of 72 percent 
on the right and 96 percent on the left.  
 
Application of the September 2006 average puretone threshold 
and speech recognition ability scores to Table VI (in 38 
C.F.R. § 4.85) results in Roman Numeral designations of V for 
the right ear and I for the left ear.  Application of this 
combination to Table VII (in 38 C.F.R. § 4.85), results in a 
zero percent evaluation for hearing impairment under 
Diagnostic Code 6100.  

But because the results for the right ear shows puretone 
thresholds at each of the four specified frequencies is 55 
decibels or more, evaluation as prescribed under 38 C.F.R. § 
4.86 is for application.  Under Table VIa, the pure-tone 
averages of 61 and 53  in the right and left ears, 
respectively, translate to Roman numerals of IV and III.  
Application of these Roman numerals to Table VII results in a 
10 percent evaluation.      

The veteran underwent a VA audiological evaluation in June 
2007, which shows that the pure tone hearing threshold levels 
at 1000, 2000, 3000, and 4000 hertz were respectively, 75, 
60, 65, and 65 on the right; and 45, 45, 70, and 70 on the 
left.  The results of that examination revealed an average 
puretone threshold hearing level of 66 dB for the right ear, 
and 58 dB for the left ear.  Speech audiometry revealed 
speech recognition ability of 72 percent on the right and 92 
percent on the left.  
 
Application of the September 2006 average puretone threshold 
and speech recognition ability scores to Table VI (in 38 
C.F.R. § 4.85) results in Roman Numeral designations of VI 
for the right ear and II for the left ear.  Application of 
this combination to Table VII (in 38 C.F.R. § 4.85),  results 
in a 10 percent evaluation for hearing impairment under 
Diagnostic Code 6100.  Evaluation under the alternative 
method pursuant to 38 C.F.R. § 4.86 also results in an 
evaluation of 10 percent.

The veteran underwent a VA audiological evaluation in October 
2008, which shows that the pure tone hearing threshold levels 
at 1000, 2000, 3000, and 4000 hertz were respectively, 75, 
55, 70, and 90 on the right; and 45, 40, 70, and 65 on the 
left.  The results of that examination revealed an average 
puretone threshold hearing level of 73 dB for the right ear, 
and 55 dB for the left ear.  Speech audiometry revealed 
speech recognition ability of 60 percent on the right and 92 
percent on the left.  
 
Application of the October 2008 average puretone threshold 
and speech recognition ability scores to Table VI (in 38 
C.F.R. § 4.85) results in Roman Numeral designations of VII 
for the right ear and I for the left ear.  Application of 
this combination to Table VII (in 38 C.F.R. § 4.85),  results 
in a zero percent evaluation for hearing impairment under 
Diagnostic Code 6100.  Evaluation under the alternative 
method pursuant to 38 C.F.R. § 4.86 also results in an 
evaluation of 10 percent.

The foregoing discussion shows that for each of the three VA 
examinations, application of the relevant combinations of 
audiological findings to pertinent rules under 38 C.F.R. 
§§ 4.85 and 4.86 results in a 10 percent evaluation.  Based 
on the foregoing, the Board finds that a compensable 
evaluation of 10 percent but no more is warranted.  There is 
no medical evidence showing that the veteran meets the 
diagnostic criteria for a disability rating in excess of 10 
percent.  

To the extent the veteran argues that his bilateral hearing 
loss disability is more severely disabling than reflected in 
the 10 percent evaluation granted here, his lay assertions of 
the severity of his hearing loss are insufficient to 
establish entitlement to a higher evaluation for hearing 
loss.  This is because "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered." Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

In the present case, the "mechanical application" of the 
applicable diagnostic criteria to the evidence at hand 
clearly warrants a 10 percent evaluation, but no more.  As 
such, the preponderance of the evidence is against 
entitlement to an evaluation for bilateral hearing loss in 
excess of the 10 percent disability rating assigned here.   
In the future, the veteran is free to submit medical evidence 
such as contemporaneous audiological testing reports in 
furtherance of the assignment of a higher evaluation.

Thus, in summary, based on the evidence of record, the Board 
finds that the Veteran's bilateral hearing loss warrants a 
grant of a 10 percent disability rating, but no more, for the 
period from the effective date of service connection.

There is no showing, that the veteran's hearing loss reflects 
so exceptional or so unusual a disability picture as to 
warrant referral for consideration of the assignment of any 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2008).


ORDER

A 10 percent rating is granted for bilateral hearing loss 
from the effective date of service connection, subject to the 
controlling regulations governing the payment of monetary 
benefits.


REMAND

On appeal the Veteran claims entitlement to service 
connection for a low back disorder, for degenerative joint 
disease of the left knee, and for a right knee disorder; all 
claimed as service connected to include as secondary to the 
Veteran's service-connected status post intertrochanteric 
fracture of the right hip.  He also claims entitlement to an 
initial compensable disability rating for status post 
intertrochanteric fracture of the right hip.  Review of the 
record indicates that these claims require additional 
development prior to adjudication on the merits.  

Regarding the three claims for service connection, at an 
April 2006 VA examination, the examiner concluded with an 
opinion that the (1) degenerative joint disease of the right 
knee, (2) status post total knee replacement of the left 
knee, and (3) low back condition, were all not related to the 
Veteran's time in service.  The examiner did not address, 
however, whether these conditions were secondary to status 
post intertrochanteric fracture of the right hip.  The 
examiner did not provide an opinion on whether any of these 
claimed conditions were caused by or permanently worsened by 
the service-connected status post intertrochanteric fracture 
of the right hip.

The Veteran has submitted private medical records suggesting 
that his claimed low back disorder may be due to his service 
connected status post intertrochanteric fracture of the right 
hip.  In an August 2007 statement, Joanna Swartzbaugh, M.D., 
stated in part that "an injury to a hip can exacerbate 
problems in the lumbar spine from alteration in ambulation 
and stance." 

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

Based on the foregoing, a remand is necessary to request an 
opinion regarding any etiological nexus between any current 
conditions of the low back and both knees,  and service to 
specifically include as secondary to the service-connected 
status post intertrochanteric fracture of the right hip.

With respect to the claim for an initial compensable 
disability rating for status post intertrochanteric fracture 
of the right hip, review of the findings from the April 2006 
VA examination shows that the examination report contains 
insufficient information for consideration of the provisions 
of 38 C.F.R.§§ 4.40 and 4.45 as required by the decision of 
the United States Court of Veterans Appeals (Court) in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The report of that 
examination does not contain sufficient information with 
respect to whether certain factors are present (or absent) 
such as weakened movement, excess fatigability, 
incoordination, and/or additional limitation of function 
during flare-ups or repeated use.

Accordingly, to ensure that the duty to assist has been met, 
the Board finds it necessary for VA to afford the Veteran an 
examination for the purpose of determining the severity of 
the Veteran's status post intertrochanteric fracture of the 
right hip.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Fulfillment of VA's statutory duty to assist the appellant 
includes providing an additional VA examination by a 
specialist when indicated, conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion that takes into account the records of prior medical 
treatment.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Prior to any examination, all outstanding 
pertinent records should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain any pertinent outstanding 
private and VA treatment records by 
appropriate means.

2.  Thereafter, the RO should schedule the 
Veteran for VA examination by orthopedic 
specialist if at all possible, to 
determine: 

(A) the severity of the service-
connected status post 
intertrochanteric fracture of the 
right hip; and 

(B) the nature and etiology of any 
(i) low back, (ii) left knee, and 
(iii) right knee disorders. 

All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  The claims file should 
be made available to the examiner, who 
should review the entire claims folder in 
conjunction with this examination.  This 
fact should be so indicated in the 
examination report.  The rationale for any 
opinion expressed should be included in 
the examination report.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.

A: Severity of Right Hip Disability:  The 
examiner should include all relevant 
findings pertaining to the condition of 
the status post intertrochanteric fracture 
of the right hip. The examination should 
include range of motion testing pertinent 
to the right hip disability, and all 
ranges of motion should be reported in 
degrees.  Any ankylosis should be 
reported.

Symptoms such as pain, stiffness, or 
aching in the area of the part affected 
should be noted; as well as other 
pertinent findings, if present, including 
the presence of any subluxation, 
instability, or other impairment in the 
affected joint (and if so, opine as to the 
extent of impairment in terms of slight, 
moderate, or severe), dislocation, 
effusion, or other hip impairment (such as 
nonunion, malunion, flail joint, or 
fracture).

The presence of objective evidence of 
pain, excess fatigability, incoordination, 
and weakness should be noted, as should 
any additional disability due to these 
factors.  The examiner is asked to render 
opinions whether:

(a) there is residual weakness, pain or 
limitation of motion, and if so, opine as 
to the extent of severity of the residual 
weakness, pain or limitation of motion;

(b) there is ankylosis of the affected 
joint, and if so, describe the nature of 
the ankylosis in terms of angle in 
degrees at which the joint is ankylosed;

(c) pain could significantly limit 
functional ability during flare-ups or 
when the affected joint is used 
repeatedly over time.  This determination 
should, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flare-ups.
 
B: Low Back, Bilateral Knees:  The 
examiner should review the evidence and 
examine the Veteran performing all 
necessary studies.  The examiner should 
elicit from the Veteran a history of 
associated symptoms since the inservice 
injury.  For any low back, right knee, 
and/or left knee disability diagnosed, the 
examiner should provide a medical opinion 
as to whether there is a probability of 50 
percent or greater (is at least as likely 
as not) that such disability: 

(i) began or was permanently worsened 
during service; or 

(ii) was caused by or aggravated by 
the service-connected right hip 
disability; or 

(iii) in the case of arthritis, 
became manifested to a compensable 
degree within one year of separation 
from active duty.  

The examiner should comment on the 
evidentiary basis for any etiological 
opinion relating any current low back, 
right knee, and/or left knee disability to 
service or to the service-connected right 
hip disability.
 
3.  Following any additional development 
deemed appropriate by the AMC/RO, 
adjudicate the claims on appeal.  If a 
benefit sought is not granted, issue the 
veteran and his representative a 
supplemental statement of the case.  Allow 
an appropriate period of time for the 
veteran/representative to respond.  
Thereafter, return the case to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


